START, C. J.
(dissenting).
I dissent. The precise question is whether that part of the board of control act which relates to our state normal schools is unconstitutional, because the subject of the control of such schools is not expressed in the title of the act, within the meaning of the mandate of the state constitution that “no law shall embrace more than one subject, which shall be expressed in its title.” I am of the opinion that the question must be answered in the affirmative.
The rules of construction applicable to this constitutional provision, stated in the majority opinion, are undoubtedly correct, for they have been definitely settled by the repeated decision of this court. But another rule is equally well settled. It is this: The title to an act may be as broad and comprehensive, or as narrow and restricted, as the legislature may choose; but if the title adopted be a restricted one, carving out for treatment only a part of a general subject, the legislation under such title must be confined within the same limits. Cooley, Const. Lim. 178. Therefore, if the legislature selects a restricted title, the courts can neither enlarge nor amend it by construction, but must hold provisions in the body of a statute, as to a subject which is excluded from its title by restrictive words, unconstitutional.
Is the title of the act in question restrictive, within the meaning of this rule? The question is answered by a mere reading of the title, which is this:
“An act to create a state board of control, and to provide for the management and control of the charitable, reformatory, and penal institutions of the state, and to make an appropriation therefor, and to abolish the state board of corrections and charities.”
. If the title had read, “An act to create a board of control and to provide for the management and control of the public institutions of the state,” the title would have been general, and would have embraced the subject of the management of normal schools. But *188the legislature, by carving out for treatment a part only of the general subject of the management of our state institutions, by specifically naming the state institutions, the management of which was to- be provided for by the act, made the title a restrictive one, and, by necessary implication, excluded from the purview of the act all state institutions not therein specially enumerated. It logically follows that, if the subject of the management of the state normal schools is expressed in this title, it is because, and only because, they are charitable or reformatory or penal institutions of the state.
The majority opinion, as I understand it, holds that the phrase “charitable institutions,” as used in the title of this act, is fairly suggestive of the supervision by the board of control of the finances of the state normal schools. This conclusion is reached by invoking the definition of the word “charity” adopted by courts of equity in applying the rule or doctrine of charitable uses. A brief reference to the origin and growth of the rule will indicate that such equity definition of “charity” does not afford the slightest support for the conclusion or suggestion that our normal schools are charitable institutions.
The doctrine of charitable uses was established by the courts of chancery of England early in its history. It was, in effect, that gifts and devises given in trust for charitable purposes or uses should not be defeated by the law prohibiting perpetuities, or by any informality or illegality which would by the common law invalidate private trusts. The statute of 43 Eliz. c. 4, did not, according to the trend of modern authority, originate the law of charitable uses; but it systematized the then existing law, and pointed out those trusts which were to be regarded as charitable uses, and exempt from the operation of the statutes against perpetuities.
The rule has been adopted by many of the courts of our country, but not by this court. Little v. Willford, 31 Minn. 173, 17 N. W. 282. It has been the subject of much abstruse legal learning and expensive and complicated litigation. Frequently one of the perplexing questions to be determined in such litigation was whether the purpose of the devise was a charity, and the courts gave such a definition to that word as accorded with their views as to whether *189the trust created by the devise in each particular case was for a useful public purpose. If it was, the purpose was held to be a. charity, and the trust Upheld; otherwise not, and the heirs of the testator took the subject-matter of the gift. This practice sometimes led to curious and interesting results. Thus, in one case a. gift for the advancement of the science of phrenology was held to be a valid trust because it was for a charitable purpose, while in another case a legacy for the best essay upon “Natural Theology” was held not to be for a charitable use, because it was inconsistent with Christianity.
It is, however, now the settled law in all jurisdictions in which the statute of Elizabeth is in force that a gift or devise for the advancement of education, even if it be made without reference to the poor, is a charity, within the law of charitable uses. It was necessary for courts of equity to so define “charity” in order to sustain such gifts or devises, and not permit them to lapse. The cause justified the definition. But the broad, common-sense, and popular distinction between “education” and “charity” has always been recognized by the courts of this country, except in cases involving the doctrine of charitable uses, or the taxation of property held for such uses. It is true that the statute of Elizabeth expressly declared that the maintenance of schools of learning and free schools was a charity; but the fact is not significant, for at' that time there were not, and never had been, any free schools in England, except those maintained by the charity of the church or other organizations. It was not until after the commencement of the reign of Queen Victoria that the government began seriously to recognize that it was any part of the duty of the state to provide for the education of all of her citizens. Prior to that time the-cause of education was in fact, as well as in law, a charity.
But such has never’been the case in Minnesota, — a state which by her constitution and laws has from the beginning recognized the fact that the greatness and safety of the commonwealth and the success and character of its people rest’ upon universal education; a state which, in the exercise of a necessary governmental duty, if our free institutions are to survive, has conferred upon all of her children, not as a charity, but as their birthright, the opportunity *190to secure an education. In the discharge of this high duty and to provide a supply at all times of competent teachers, the state established and maintains our normal schools as auxiliaries to our free common schools. If the former- are charitable institutions, the latter are also. I cannot believe that the legislature, in adopting the title of the statute in question, intended to reject the usual and popular meaning of the word “charitable,” and substitute therefor the ancient and moss-covered definition of “charity” which the chancery court invented centuries ago for the purpose of sustaining charitable uses, and thereby classify the state normal schools and the state university as charitable institutions. On the contrary, it is manifest from a reading of the title that the legislature was not dealing with definitions, but with an admitted prior classification of the state institutions. Now, as conclusively demonstrated by Justice COLLINS in his opinion in this case, the constitutional, legislative, executive, and popular classification of such institutions is, and always has been, in this state, based upon the popular and common sense distinction between education and charity. In such classification our institutions of learning are classified by themselves as “educational institutions,” and our institutions for defectives are also separately classified as “charitable institutions.”
It follows that the state normal schools are not charitable institutions, but are educational institutions, and that therefore they are not included in the phrase “charitable institutions,” in the title of this act. There seems to be no escape from this conclusion; for the claim or suggestion that such schools are charitable institutions because gifts and devises for the promotion of learning have been held to be a charity, within the meaning of the law of charitable uses, is as unreasonable as would be the claim that they are reformatory institutions for the reason that ignorance and crime are often allied.